Title: To Benjamin Franklin from Benjamin Duffield, 16 May 1779
From: Duffield, Benjamin
To: Franklin, Benjamin


Dear Sir/.
Bourdeaux May 16. [1779]
You will probably be much surprized at receiving a Letter from this Place, and from one who has so much disgraced the Introduction you were so kind as to favour him with. I cannot without deep Confusion, attempt to address you again— I cannot attempt to excuse my past follies and Indiscretions otherwise than by pleading a natural Volatility and a great flow of Animal Spirits. These joined to Youth and Health hurried me into Imprudencies that I have since severely repented of. I have bought Experience dearly. Distress and Necessity have taught me a Lesson that I never, never shall forget: and I am now by my regular Conduct, and prudent behaviour, endeavouring to regain that Reputation that I once enjoyed. The Advice and Assistance of my amiable Friend H: Conyngham have been of the utmost Service to me, and as the first step towards reinstating myself in the good Opinion of my father, he advised me to return, & most generously furnished me with everything necessary to accomplish that Intention. I was within a few Days of sailing, when I received a small Bill from my father—with a Letter strongly marked with that cool Inflexibility for which you my dear Sir well know he is so remarkable. Indeed he has Reason to be much offended—but his Education being much confined, and his Ideas of Men and Things not the most liberal, he magnifies my offences. However; if he is implacable there is a Door open for my Reception. The Army of my Countrymen shall be my Resource; and as I am happy in an excellent Constitution and possess some degree of firmness of Mind, I hope to bear his Slight and Displeasure with Patience and Resolution. I am already resigned to it, I am so fully convinced of having deserved it.
Mr Conyngham (whose Name I shall never mention but with the most sincere Gratitude) has promised to procure me a Passage in a Letter of Marque to America. I shall officiate in the way of my Profession if called upon—tho if in that Quality I could get on Board a Cargo Privateer it would be much more acceptable to me; and perhaps profitable as my Finances are but slender. My Bill was for £85; Part of this I employed in liquidating some Debts that my Pride and folly led me to contract—the Remainder being 28 Guineas I have with me—and as I am in want of cloaths If I can embark either in one method or the other with a very few Guineas in my Purse I shall be contented.
If you do not think me quite unworthy your Notice—if you have any Compassion for my unhappy situation, may I request the favour of your advice. I look upon your Character as sacred, & as I am shut out from Parents and all that I hold dear, and that once held me high in their affection and Esteem, will you condescend to mark out a Line for my Conduct which I promise most religiously to observe. I have seen my Errors in the strongest Light, and will endeavour to make my future Conduct as bright as my faults were deep before.
I am my dear Sr your most obliged humble servt
B: Duffield
 
Addressed: Dr: Franklin
Notation: 79
